930 So. 2d 632 (2005)
Larry ZUCKERMAN and Beth Zuckerman, Petitioners,
v.
A & B WINDOW AND GLASS, INC., et al., Respondents.
No. 3D04-2891.
District Court of Appeal of Florida, Third District.
March 9, 2005.
Alan R. Soven, Miami, for petitioners.
Randall L. Leshin, Pompano Beach, for respondents.
Before SHEPHERD, SUAREZ, JJ. and SCHWARTZ, Senior Judge.
PER CURIAM.
We grant certiorari, reverse the decision of the Circuit Court Appellate Division and remand for consideration of the issue of the entitlement to attorney's fees. The sole issue presented for consideration by the Circuit Court Appellate Division was the issue of entitlement to attorney's fees, which is a legal issue for which a transcript of the lower proceedings is not required. Somerset Village Ltd. v. Carlton, Fields, Ward, Emmanuel, Smith, & Cutler, P.A., 782 So. 2d 414 (Fla. 3d DCA 2001); Seal Products v. Mansfield, 705 So. 2d 973 (Fla. 3d DCA 1998); Gaebe, Murphy, Mullen & Antonelli v. Bradt, 704 So. 2d 618 (Fla. 4th DCA 1997).
Certiorari is granted and remanded with instructions.